Per Curiam.

The practice of inserting only one teal person in bail-pieces, has generally obtained, *50but has passed because there has been no opposition to it. It is requisite, if the plaintiff exacts it, that two real persons should become bail.
But the sheriff stipulating to put in additional bail, the motion was waived.

General Rule.

Saturday.
ORDERED, That on trials, one counsel only on each side shall examine or cross-examine a witness; and that two counsel only on each side shall sum up the evidence to the jury.